McKAY, Circuit Judge,
concurring in part and concurring in judgment, and dissenting in part:
I join Judge Logan’s opinion insofar as it discusses the appropriate standards to be applied once eighth amendment analysis is triggered. I also join his opinion in that part which deals with the appropriate measure of damages.
I dissent only from that portion of the opinion which concludes that eighth amendment analysis rather than due process analysis under the fourteenth amendment should apply on the facts of this case. While in the end it may make very little difference, under the present state of the law I think it makes enough difference to justify careful delineation of what cases are governed by the eighth amendment and what cases are governed by what I consider to be the more lenient threshold of liability provided by due process analysis. It is true, as the court’s opinion points out, that at least in the prison setting after sentencing, most, if not all, cases of abuse by prison officials will be governed by eighth amendment analysis which expressly circumscribes punitive action deliberately or near deliberately taken. However, as the court itself acknowledges, the rights of pretrial detainees are more properly analyzed from the perspective of the duty of care owed to persons who are being processed under some form of government compulsion. In some cases, the results derived from such difference in analysis may be the same. In others, there may be a substantial difference.
Heretofore the cases appear to have discussed the eighth amendment and due process clause dichotomy as though there were only two clean categories of detained persons: “pretrial detainees” and “convicted persons.” None of the cases have dealt with this specific nuance of determining precisely what is meant by “pretrial detain*1508ee” and “convicted person” for purposes of which constitutional standard appropriately applies to them. Both of those phrases are over-generalized for purposes of the analysis at issue in this case. The context in which the examination takes place governs everything. As this court’s own precedent indicates, in the double jeopardy context “[u]ntil entry of judgment and sentencing on the accepted guilty plea, defendant ha[s] not been formally convicted.” United States v. Combs, 634 F.2d 1295, 1298 (10th Cir.1980), cert. denied, 451 U.S. 913, 101 S.Ct. 1987, 68 L.Ed.2d 304 (1981). See also United States v. Goldman, 352 F.2d 263 (3d Cir.1965) (holding that acceptance of guilty plea on one count that qualifies as lesser included offense as compared to second count does not bar continuation of trial on second count under double jeopardy); High v. United States, 288 F.2d 427 (D.C.Cir.), cert. denied, 366 U.S. 923, 81 S.Ct. 1350, 6 L.Ed.2d 383 (1961) (holding that sentencing is critical to finality, thus, mere acceptance of guilty plea does not bar withdrawal of plea). For all the reasons given by this court in Combs demonstrating the lack of finality even of an accepted plea and related policy problems, it seems to me that the critical act which should govern the applicability of the more specific eighth amendment standard over the overlapping due process standard is the sentencing process. Up to sentencing, the dominant theme of the state’s control over the defendant is processing. Once sentencing takes place, that sentencing and what follows makes the dominant role of the state one of implementing punishment, the matter addressed in the eighth amendment clause. I simply cannot accept as a correct analysis of the factual situation the court’s assertion that: “For an inmate who has been convicted but not sentenced, the detention is primarily punitive, not solely prophylactic.... ” Sentencing is the sine qua non of punishment. As this court pointed out in Combs, 634 F.2d at 1298, many things can happen after the acceptance of a guilty plea that may derail the imposition of sentence. Consequently, the better rule would be to keep sentencing (the declaration of punishment) as the bright line dividing point between due process analysis and the more specific (and less restrictive) eighth amendment standard.
Unlike the majority, I find substantial reason for drawing the line at sentencing rather than the nonfinal stages of conviction or an accepted plea of guilty. Sentence has a long history as the bright line in the criminal prosecution context. It has finality, it has appealability, it has double jeopardy, etc. By applying this bright line to determine which of the Supreme Court’s two standards should apply, we avoid the possibility of the hybrid situation presented in Combs. There, the defendant pled guilty to a lesser included offense in one count but remained incarcerated pending trial on the greater offense in another count contained in the same indictment. I have yet to see an explanation either in the court’s opinion or in any other context why following this bright line geared to the imposition of punishment (sentencing) would create any mischief. Because the Supreme Court itself has drawn the line between detainees and sentenced prisoners, we should not extend the analytical collapsing of due process and eighth amendment analyses into what may be described best as a twilight zone.
The question remains what standard of conduct should apply in order properly to analyze due process cases under the fourteenth amendment. The Supreme Court looked at the fourteenth amendment but did not resolve what the appropriate standard should be in Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986), and its companion case, Davidson v. Cannon, 474 U.S. 344, 106 S.Ct. 668, 88 L.Ed.2d 677 (1986). In those cases, the Court simply held that plain negligence was not enough to trigger a fourteenth amendment violation. See Daniels, 474 U.S. at 330-31, 106 S.Ct. at 664; Davidson, 474 U.S. at 334, 106 S.Ct. at 666. The Court expressly reserved judgment as to whether “something less than intentional conduct, such as recklessness or ‘gross negligence’ was enough.” Daniels, 474 U.S. at 334 n. 3, 106 S.Ct. at 666 n. 3.
*1509Since Daniels, the Court has shed little light on the question. In City of Canton v. Harris, 489 U.S. 378, 109 S.Ct. 1197, 108 L.Ed.2d 412 (1989), the Court considered a section 1983 action brought against the city of Canton, Ohio when city police officers arrested the plaintiff but failed to obtain proper medical care for her. In Harris, the Court held that the city could be held liable under section 1983, but that there must be a direct causal link between an established city policy or procedure and the due process violation that resulted. See Harris, 109 S.Ct. at 1203. Harris’ action was based on the allegation that the city’s policy toward officer training caused the officers to violate her rights. The decision in Harris, therefore, turned on whether the city’s failure to train its officers met the level of culpability necessary for its failure to rise to the level of a due process violation. As to what level of culpability applied, the Court held that a municipality’s failure to train must amount to “deliberate indifference to the rights of persons with whom the police come into contact.” Id. at 1204.
The Court’s recent pronouncement in Harris nevertheless fails to establish a rule regarding the standard of conduct required for a due process violation. Indeed, the Court expressly limited its holding to cases involving the failure to train municipal employees. See id. at 1204 n. 8. As to what degree of culpability would be required for a direct due process violation, the Court stated:
The “deliberate indifference” standard we adopt for § 1983 “failure to train” claims does not turn upon the degree of fault (if any) that a plaintiff must show to make out an underlying claim of a constitutional violation. For example, this Court has never determined what degree of culpability must be shown before the particular constitutional deprivation asserted in this case — a denial of the due process right to medical care while in detention — is established. Indeed, in Revere v. Massachusetts General Hospital, 463 U.S. 239, 243-245, 103 S.Ct. 2979, 2982-2983, 77 L.Ed.2d 605 (1983), we reserved the decision on the question of whether something less than the Eight Amendment’s “deliberate indifference” test may be applicable in claims by detainees asserting violations of their due process right to medical care while in custody.
We need not resolve here the question left open in Revere....
Based on its statements in Daniels and Canton, the Court has not resolved the question of what standard of conduct must have been violated in order for plaintiff to demonstrate a due process violation in this case. It is clear, however, that section 1983 is a remedial statute designed to protect individuals from governmental entities whose policies deprive them of their constitutional rights. I believe that the policies underlying the statute are best effectuated by adopting a gross negligence standard. Consequently, I would join those circuits holding that proof of gross negligence is enough to sustain a section 1983 action involving a fourteenth amendment due process claim. See, e.g., Nishiyama v. Dickson County, 814 F.2d 277, 282 (6th Cir.1987) (gross negligence sufficient); Colburn v. Upper Darby Township, 838 F.2d 663, 669 (3d Cir.1988) (obligation not to act with reckless indifference); Archie v. City of Racine, 847 F.2d 1211, 1220 (7th Cir.1988) (recklessness is sufficient); see also Wood v. Ostrander, 879 F.2d 583, 587-88 (9th Cir.1989) (discussing City of Canton v. Harris, 489 U.S. 378, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989), and concluding that the question of the proper degree of culpability is still unsettled).
Because I agree with the court that there is sufficient evidence in the record to meet its eighth amendment standard, a fortiori, I believe the record evidence is more than sufficient to meet this due process standard. I would direct the court to instruct the jury under a gross negligence standard.